Order, Supreme Court, New York County (Emily Jane Goodman, J.), entered December 29, 2009, which, in this action alleging, inter alia, negligent construction, granted the motion by defendants 50 Madison Avenue LLC and Samson Management LLC to strike plaintiff-appellant’s purported consent to substitution of counsel and notice of appearance as a pro se litigant, unanimously affirmed, without costs.
Plaintiff and her husband held the real property as tenants by the entirety, and thus, owned the property “as if they were one person” (Matter of Violi, 65 NY2d 392, 395 [1985]). Furthermore, plaintiff and her husband pursued their interest in the property as a joint interest. Accordingly, because plaintiffs’ interest is joint, and because the matter does not involve special circumstances or highly complex litigation, the court properly determined that plaintiff is not entitled to separate representation (see Stinnett v Sears Roebuck & Co., 201 AD2d 362, 364 [1994]; cf. Chemprene, Inc. v X-Tyal Intl. Corp., 55 NY2d 900, 901 [1982]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur—Tom, J.P., Mazzarelli, Acosta, Renwick and Freedman, JJ.